             Case 4:19-cv-06335-KAW Document 12 Filed 01/02/20 Page 1 of 3



 1
     Todd M. Friedman (SBN 216752)
 2   Adrian R. Bacon (SBN 280332)
     Meghan E. George (SBN 274525)
 3
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5
     Woodland Hills, CA 91367
     Phone: 323-306-4234
 6   Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
     abacon@ toddflaw.com
 8
     mgeorge@toddflaw.com
 9   Attorneys for Plaintiff
10
                         UNITED STATES DISTRICT COURT
11                     NORTHERN DISTRICT OF CALIFORNIA
12
     VADIM NEBUCHIN, individually               )   Case No. 4:19-cv-06335-KAW
13   and on behalf of all others similarly      )
     situated,
14                                              )   NOTICE OF VOLUNTARY
                    Plaintiff,                  )   DISMISSAL OF ENTIRE ACTION
15
                          v.                    )   WITHOUT PREJUDICE
16                                              )
17
     CONSUMER ADVOCACY                          )
     CENTER INC. d/b/a PREMIER                  )
18   STUDENT LOAN CENTER; and                   )
19   DOES 1 through 10, inclusive,              )
                                                )
20                Defendant.
21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 1
             Case 4:19-cv-06335-KAW Document 12 Filed 01/02/20 Page 2 of 3



 1
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
 2   Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
 3   prejudice as to the individual and class claims. Defendant has neither answered
 4   Plaintiff’s Complaint, nor filed a motion for summary judgment. Although this
 5   case was filed as a class action, no class has been certified, and court approval of
 6   this voluntary dismissal is therefore not required under Rule 23(a) of the Federal
 7   Rules of Civil Procedure. Accordingly, this matter may be dismissed without
 8   prejudice and without an Order of the Court.
 9

10
                  RESPECTFULLY SUBMITTED this 2nd day of January, 2020.

11

12                             By:    s/Todd M. Friedman
                                      Todd M. Friedman, Esq.
13
                                      Law Offices of Todd M. Friedman, P.C.
14                                    Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
             Case 4:19-cv-06335-KAW Document 12 Filed 01/02/20 Page 3 of 3



 1
     Filed electronically on this 2nd of January, 2020, with:
 2
     United States District Court CM/ECF system
 3

 4   Notification sent electronically via the Court’s ECF system to:
 5
     Honorable Kandis a. Westmore
 6   United States District Court
 7   Northern District of California
 8
     And all Counsel of Record as recorded on the Electronic Service List.
 9

10
     This 2nd of January, 2020
11

12   s/Todd M. Friedman, Esq.
     TODD M. FRIEDMAN
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 3
